By the Court, Cowen, J.
The action, though in form ex delicto, was, in fact, founded on the joint contract of the defendants, and the witness stood liable to contribute, both in respect to damages and costs. The rule that one of several joint tort-feasors is not compellable to contribute does not apply.
The release by Monteith and Joy, was not effectual to discharge Brainard from his liability to contribute, in respect to the other members of the firm. To render him competent, all the partners should have released. The rule that a release by one of several joint creditors discharges the debtor as' to all, does not apply to releases by partners inter se. (Bill v. Porter, 9 Conn. Rep. 23.)
New trial denied. (a)
*359DECISIONS OF CASES ARGUED AT THE SPECIALTERMS, MAY AND JUNE, 1841.

.) See the cases cited in Cowen & Hill’s. Notes to 1 Phill. Ev. pp. 111, 266, 1537, et seq.